DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification:
Amend the title to recite -- SUBSTRATE INTEGRATED INDUCTOR WITH COMPOSITE MAGNETIC RESIN LAYER --

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.

Specification
The Examiner acknowledges the amendment(s) to the title presented above by way of Examiner’s Amendment. The objection(s) to the title cited in the previous office action filed on October 12, 2021 is (are) hereby withdrawn.

Reasons for Allowance
Claims 1 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 14 and 25 recite, inter alia, that the at least one composite magnetic resin layer and the plurality of conductive layers completely laterally surround the conductive via. The Examiner notes that the prior art of Yoshikawa et a. (US 2014/0034373 A1) shows in figure 41 that the composite magnetic resin layer 336a/336b partially laterally surrounds the conductive vias 342a-342h, however the composite magnetic resin layer does not completely laterally surround a conductive via. Therefore, the prior art does not anticipate or render obvious the claimed limitation, in combination with the remaining limitations of claims 1, 14 and 25. Claims 2 – 13 and 15 – 24 depend from claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892